        Case 1:15-cr-00095-AJN Document 2878 Filed 06/05/20 Page 1 of 1

                                                                                                  6/5/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                     15-cr-95 (AJN)
  Ivanjoel Aryeetey,
                                                                        ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       A sentencing in the above-captioned matter is tentatively scheduled for June 23, 2020 at

9 a.m. by videoconference.

       Upon receipt of the supplemental presentence investigation report, the parties shall

inform the Court whether they are prepared to proceed to sentencing at that time. If so,

Defendant shall submit his sentencing submission no later than June 15, 2020, and the

Government shall submit its sentencing submission no later than June 17, 2020.

       SO ORDERED.


 Dated: June 5, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
